DETAILED ACTION
	This office action is in response to the amendment filed on 21 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending: 1-20 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 21 December 2020), with respect to the rejection of claims 1-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-20.
	In view of changes made to claim 2 in response to issues raised in a previous Office Action, the objection to claim 2 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 11, and 13-14 are rejected under U.S.C. 103 as being unpatentable over Heppner et al (US 10,721,280 B1; Heppner), in view of Mattern et al (‘From the Internet of Computers to the Internet of Things’; Mattern), and Levesque et al (US 2018/0027520 A1; Levesque), and further in view of Matsuzono et al (‘HaptI/O: Physical Node for the Internet of Haptics’; Matsuzono).
RE Claim 1, Heppner discloses a system (Heppner: fig. 3, illustrating computer system 380; abstract, “systems and methods disclosed herein relate to a mobile mixed reality platform”) comprising: a computing platform including a hardware processor and a system memory storing a software code (Heppner: col. 21:41-45, “The computer system 380 includes a processor 382 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 384, read only memory (ROM) 386, random access memory (RAM) 388”);
(note, these limitations are out of order) wherein the hardware processor is configured to execute the software code (Heppner: col. 22:14-17, “after the system 380 is turned on or booted, the CPU 382 may execute a computer program or application. For to:
receive sensor data from a plurality of sensors within a venue (Heppner: fig. 1, illustrating a system for generating and dynamically updating a virtual environment, fig. 2, ‘device 1 collects data’ 202 and ‘environmental data collected’ 206 → ‘device 2 collects data’ 204 → ‘receive collected data’ 208 (receiving collected sensor data); col. 2:4-55, providing a discussion of generating and maintaining a multi-user interactive virtual environment based on environment sensor data and sensor data from a plurality of electronic communication devices, col. 11:26-38, “The system 100 may be referred to as a mobile mixed reality platform 100 and may comprise a first device 102, a second device 104, at least one environmental monitoring system (EMS) 106, and a computer system 110 … the first device 102 and the second device 104 ... may be wearable technology which may each comprise all or any combination of a camera (102a, 104a), a microphone (102b, 104b), stereo headphones (102c, 104c), a binocular video monitor (102d, 104d), a plurality of echolocation sensors (102e, 104e), a plurality of orientation sensors (102f, 104f), and a telecommunications interface (102g, 104g)”);
identify an activity in the venue based on the sensor data (Heppner: col. 6:16-21, “the parties engaged in an interactive session generated by the mobile mixed reality platform may be located in different rooms, buildings, states, or countries, and the platform allows the users to engage not only in discussion where it appears to the users that they are in a shared space … In an embodiment, a user in Paris, France and a user in Key West, Fla., United States, desire to engage in an interactive session to discuss architectural drawings”, col. 15:35-46, “The microphones 102b and 104b may comprise a plurality of microphones which are configured to record sound for each of the wearer's ears and to record the wearer's voice as well as to record sound(s) associated with a user's location and orientation so that, for example, a first wearer would hear speech from a second wearer differently if the first wearer was in front of them in the virtual environment as compared to if the user was behind them-i.e., to reflect the difference in what the first wearer would experience in a real environment based upon the relative position of a second party to the first wearer”; interpretation: Heppner’s ‘interactive session’, using spoken words transmitted through microphones, is interpreted as an ‘activity’);
track a respective perspective and a respective location within the venue of each of a plurality of observers of the activity (Heppner: fig. 1, ‘device 1’ 102 and ‘device 2’ 104; col. 15:29-35, “The devices 102 and 104 may be headsets, data suits/exoskeletons, or 
identify a first effect triggered by an action of one of the plurality of observers (Heppner: col. 1:32-52, “In an embodiment, a system for presenting and maintaining an interactive multi-user virtual space, comprising: a first device configured to communicate with a network and engaged with a first user ... The embodiment further comprising wherein the application: receives a first plurality of input from the first device ... generates, based upon the first plurality of input, a first avatar”; please note, Heppner’s ‘acoustic’ action (e.g. speech or spoken words) is interpreted as the action by one of the plurality of observers, and Heppner’s presentation of an avatar corresponds with a first effect triggered by an observer initiating an interactive session with a second user); and
further suggests a state model for sensor-based objects (Heppner: fig. 1, ‘sensors’ 102e, 104e, 102f, 104f, etc.; cols. 2:9-24 and 11:24-42, discussing the use of environmental, echolocation, and orientation sensors for maintaining a multi-user interactive environment (gathering and using sensor data for interactive communications implies a state model of some sort)).
However, although Heppner does not appear to expressly teach,
Mattern (in the field of Internet of Things (IoT) systems) discloses
(note, these limitations are out of order) a plurality of smart objects each having one or more actuating devices, each of the plurality of smart objects being configured to communicate its state to a computing platform (Mattern: fig. 1; section 1, ‘the vision’, p. 242-243, ““Smart” objects play a key role in the Internet of Things vision … Forerunners of this development are already apparent today – more and more devices such as sewing machines, exercise bikes, electric toothbrushes, washing machines, electricity meters and photocopiers are being ‘computerized’ and equipped with network interfaces” (smart objects),  section 2 ‘basics’, p. 244, “Communication and cooperation: Objects have the ability to network with Internet resources or even with each other, to make use of data and services and update their 
maintain a real-time state model for the smart objects based on states of the plurality of smart objects communicated by the plurality of smart objects to the computing platform (Mattern: section 1 ‘the vision’, pp. 242-243, “Using sensors, they are able to perceive their context, and via built-in networking capabilities they would be able to communicate with each, access Internet services and interact with people ... In other application domains, Internet connectivity of everyday objects can be used to remotely determine their state so that information systems can collect up-to-date information on physical objects and processes” (maintaining a real-time state model of ‘smart objects’ by a computing platform is implied since up-to-date information is available to processes and/or devices connected to the network));
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Mattern’s (1) plurality of smart objects, where each smart object has one or more actuating devices, being configured to communicate its state to a computing platform, and (2) method of maintaining a real-time state model of the smart objects based on states of the plurality of smart objects communicated by the plurality of smart objects to the computing platform with Heppner’s system in order for the combined Heppner/Mattern system to expand our understanding of real world processes by providing access to real world observations at previously unavailable levels of detail (Mattern, p. 243).
Still, even though Heppner/Mattern already teaches,
Levesque (in the field of haptic functionality of network connected devices) also discloses the concepts of identifying an activity in a venue based on sensor data, and identifying a first effect triggered by an action of an observer (Levesque: [0032], “as a user comes in close proximity to, or in contact with, one or more IoT connected and haptically enabled objects throughout the day” (movement of a user within a venue corresponds to ‘an activity in a venue’ and identification of a first effect happens when the user is in close proximity to an IoT object or touches an IoT object)).
Additionally, although Heppner/Mattern does not explicitly teach,
Levesque discloses conform the first effect to produce a plurality of second effects corresponding to the first effect; and output the plurality of second effects for operating the one or more actuating devices within the venue during the activity (Levesque: section ‘haptic device sharing service’, [0032-0033], “In one embodiment, as a user comes in close proximity to, or in contact with, one or more IoT connected and haptically enabled objects throughout the day, each of these objects may be used to provide haptic feedback to the user. For example, in a public place such as an airport or a coffee shop, objects that are touched frequently (e.g., chairs, tables, etc.) and are equipped with haptic actuators may be used to haptically communicate with a nearby user, instead of or in addition to the user's haptically enabled personal devices such as smart phones or wearables ... user may be sitting on a haptically enabled chair 202 in a public place. Chair 202 includes a haptic actuator 204 ( e.g., an ERM actuator). Chair 202 also includes functionality to connect to the IoT or any other network … Accordingly, actuator 204 may be shared through the IoT and chair 202 may produce haptic notifications to the user through actuator 204. Such haptic notifications may be provided to the user instead of or in addition to haptic notifications provided by a personal device of the user such as a smartphone in the user's pocket” (first effect of motion/movement or sitting results in second effect of haptic output), [0039-0040], “a user may touch a haptically enabled stapler and feel a distinct vibration pattern ... In an alternative or additional embodiment, an air puff may be provided to guide the user into the correct aisle” (second effect is a ‘vibration’ or an ‘air puff’)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Levesque’s method of conforming a movement effect to produce a plurality of haptic effects, and output the haptic effects within a venue during an activity with Heppner/Mattern’s system comprising a method of maintaining a real-time state model for smart objects within a computing platform, with the expected benefit of extending our understanding of real world interactions by providing the haptic effects to users in real time.
	Yet, even though Heppner/Mattern/Levesque does not expressly teach,
	Matsuzono (in the field of haptic-enabled IoT systems) discloses conform, based on a state model, a first effect to the respective perspective and the respective location of each of a plurality of observers to produce a plurality of second effects corresponding to the first effect to a plurality of haptic devices within a venue during an activity (Matsuzono: fig. 2, illustrating a ‘state model’, fig. 4, ‘sports application’; abstract, p. 53, “We propose the concept of the “Internet of Haptics” (IoH) that enables sharing experiences of others with the sense of touch”, section ‘network system design’, p. 54, “The HaptI/Os can connect to the IoH Cloud platform as Inter-Nodes or Ceive-Nodes ... Finally, the Inter-Node and the Ceive-Node 
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Matsuzono’s method of conforming, based on a state model, a first effect to respective perspectives and respective positions of each of a plurality of observers to produce and output a plurality of second effects corresponding to the first effect to the one or more haptic devices of each of the plurality of smart objects within the venue with Heppner, modified by Mattern/Levesque’s, system (comprising a method of maintaining a real-time state model of ‘smart objects’ by a computing platform) so the combined Heppner, modified by Mattern, Levesque, and Matsuzono, system can conform, based on the real-time state model, the first effect to the respective perspective and the respective location of each of the plurality of observers to produce a plurality of second effects corresponding to the first effect, and output the plurality of second effects for operating the one or more actuating devices of each of the plurality of smart objects within the venue during the activity. Further, the motivation for combining Matsuzono’s method with Heppner’s, modified by Mattern/Levesque’s system would have been to make interactions between users within a venue more engaging and interesting (Matsuzono, p. 54).
RE Claim 11, Heppner discloses a method for use by a system including a computing platform having a hardware processor and a system memory storing a software code (Heppner: abstract, “systems and methods disclosed herein relate to a mobile mixed reality platform”, col. 21:41-45, “The computer system 380 includes a processor 382 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 384, read only memory (ROM) 386, random access memory (RAM) 388”).
Further, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claims 3 and 13, Heppner/Mattern/Levesque/Matsuzono discloses the system of claim 1, the method of claim 11, and Levesque in addition teaches the one or more actuating devices of each of the plurality of smart objects comprise one of a haptic actuator (Levesque: fig. 2, illustrating a chair 202 and a table 206 with haptic actuators 204 and 208, respectively; [0033-0034], “FIG. 2 illustrates an example system 200 for providing haptic functionality ... In system 200, a user may be sitting on a haptically enabled chair 202 in a public place. Chair 202 includes a hap tic actuator 204 (e.g., an ERM actuator) … Alternatively or additionally, the user may be placing their hands or one of their personal devices (e.g., a laptop computer, a tablet, etc.) on a haptically enabled table 206 in a public place. Table 206 includes a haptic actuator 208 ( e.g., an ERM actuator)”), or a prop motion actuator.
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Levesque’s smart objects comprising haptic actuators with Heppner/Mattern/Levesque/Matsuzono’s system, with the expected benefit of allowing observers within a venue to experience interactions between a user and objects in the venue in more engaging and interesting ways (Matsuzono, p. 54).
RE Claims 4 and 14, Heppner/Mattern/Levesque/Matsuzono teaches the system of claim 1, the method of claim 11, and Heppner also discloses a gesture by the one of the plurality of observers (Heppner: col. 9:59-67, col. 10:1-3, respectively, “The data suit which may also be referred to as an exoskeleton, may comprise sensors including accelerometers which capture the position of the user's trunk, limbs, and digits, as well as specific control gestures ... Positional information may also be provided by the data suit and/or headset, both the relative position of a user's body in relation to a normal position as well as the position of a user with respect to elements of a virtual environment … This positional and gestural information may be transmitted from the wearable device to an application through a network ... In an embodiment, the users' locations and orientation targets may comprise the environment from which a user is engaging in the interactive session”, col. 10:29-34, “The orientation analyzer may combine  information arriving from each user's terminal (headset, body suit, etc.) equipment, and with other information, such as past behavior (movement, articulation), to form a continuously updated estimate of where a user is located, and how they are oriented within their local space”; please note, Heppner explicitly discloses the transmission of position and gesture information to an application (e.g., an interactive session)).
the action by the one of the plurality of observers that triggers the first effect comprises a gesture by the one of the plurality of observers. Further, the motivation for modifying Heppner/Mattern/Levesque/Matsuzono’s system with Heppner’s gesture would have been to make the combined system more flexible and appear more natural since actions, such as speech, gestures, or a user’s position can trigger a first effect in a mixed reality environment.

Claims 2 and 12 are rejected under U.S.C. 103 as being unpatentable over Heppner, in view of Mattern, Levesque, Matsuzono, and further in view of York C. (US 10,019,846 B1; York).
RE Claims 2 and 12, Heppner/Mattern/Levesque/Matsuzono teaches the system of claim 1, and the method of claim 11.
Yet, although Heppner/Mattern/Levesque/Matsuzono fails to expressly disclose,
York (in the field of delivering progressive augmented reality data) teaches obtaining from a reference database, stored augmented reality (AR) effects, haptic effects, and prop motion effects (York: fig. 5, ‘card id?’ 107 → ‘yes’ → ‘transmit/receive’ 106 → ‘render graphics, cue audio and haptics’ 115 (obtaining AR and haptic effects); col. 4:50-67, 5:15, respectively, “Stored multi-media augmented reality content can include, but is not limited to, video, animation, stop motion animation, pictures, graphics, sounds, images, and vibrations. The stored multi-media augmented reality content can be supplemented with images, characters, graphics, sound effects, and other media created by a user and stored in that user's library. The user can, also, make an avatar. The stored multi-media augmented reality content can be supplemented with the avatar, and the avatar can interact with the stored multi-media augmented reality content … The stored multi-media augmented reality content may also interact with the avatar without user interaction, allowing the user to be pulled into the augmented reality story. The augmented reality system stores prior user animations, avatars, and interactions, so that each use of a particular card proceeds from where the prior use ended. The user can also decide to start, anew, at any time” (AR, vibration/haptic, and prop motion rd party content 85, and any 30 user created content 61 in the user library 76. The user 300 can create user content 61 or purchase additional 3rd party content 85 to supplement their augmented reality presentation. Additionally, the user 300 can add an avatar to represent themselves as part of the user created content 61 library”; please note, ‘stop motion’ animation corresponds with ‘prop motion’ effects, and since York’s database comprises animation, graphics, avatars, haptics, vibrations, and stop motion animation, York discloses the above limitation, as recited).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine York’s method of obtaining from a database stored AR effects, haptic effects, and prop motion effects with Heppner’s, modified by Mattern, Levesque, and Matsuzono’s, system in order to make AR presentations more interesting and enjoyable for users (especially children) of the enhanced AR system (York, col. 2:14-33). 

Claims 5 and 15 are rejected under U.S.C. 103 as being unpatentable over Heppner, in view of Mattern, Levesque, Matsuzono, and further in view of Vassigh et al (US 8,659,658 B2; Vassigh).
RE Claims 5 and 15, Heppner/Mattern/Levesque/Matsuzono discloses the system of claim 1, the method of claim 11, and even though Heppner/Mattern/Levesque/Matsuzono fails to expressly teach,
Vassigh (in the field of gesture-based user interfaces) discloses an action by a user that triggers engagement with a system comprises penetration of a volumetric region boundary within a venue by a hand of the user (Vassigh: figs. 11a and 11b; col. 20:4-15, “The zone provides a mechanism by which users can engage and disengage with the system, being aware of when their actions are interactive and when they are not, mitigating the possibility of unintentional interaction. For example, when a user enters into a zone, the user 
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Vassigh’s method of using penetration of a volumetric zone by a hand of a user to interact with a UI with Heppner’s, modified by Mattern, Levesque, and Matsuzono’s system, thereafter allowing users to interact more naturally with the combined Heppner/Guan/Vassigh system (Vassigh, col. 4:59-65).

Claims 6-9 and 16-19 are rejected under U.S.C. 103 as being unpatentable over Heppner, in view of Mattern, Levesque, Matsuzono, and further in view of Denman et al (US 2019/0005723 A1; Denman).
RE Claims 6 and 16, Heppner/Mattern/Levesque/Matsuzono teaches the system of claim 1, the method of claim 11, and in addition Levesque discloses identify a third effect triggered by the first effect, and output a fourth effect for operating an actuating device of a smart object in the venue (Levesque: [0026], “System 10, in one embodiment, further includes a speaker 28. Processor 22 may transmit an audio signal to speaker 28, which in turn outputs audio effects”, [0037], “For example, when a user sits on a chair, their smartphone may detect the availability of a haptic actuator in the chair, establish communication with it, and use it to produce a haptic track for a movie that is played back on the smartphone”, (third effect may be a movie or an audio signal presented to a user)).
However, even though Heppner/Mattern/Levesque/Matsuzono does not expressly disclose,
Denman (in the field of time-delayed AR presentations) teaches conform an effect to respective perspectives and respective locations of each of a plurality of observers to produce a plurality of fourth effects corresponding to the third effect; and output the plurality of fourth effects for operating one of the plurality of one or more actuating devices of each of the plurality of smart objects or a plurality of second actuating devices within a venue (Denman: [0017], “However, the audible AR stimulus event 114 is delayed for each user 106 based on the distance of that particular user 106 from the visual AR stimulus event 112. That is, the user AR system 104 of each user 106 generates the audible AR stimulus event 114 
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Denman’s method of conforming an effect to respective perspectives and respective locations of each of a plurality of observers to produce a plurality of fourth effects corresponding to the third effect; and output the plurality of fourth effects for a plurality of second actuating devices within a venue with Heppner’s, modified by Mattern/Levesque/Matsuzono’s, system comprising real-time state model, and a method of identifying a third effect triggered by the first effect, and outputting a fourth effect for operating an actuating device of a smart object in the venue so the combined Heppner, modified by Mattern/Levesque/Matsuzono/Denman, system may conform, based on the real-time state model, the third effect to the respective perspective and the respective location of each of the plurality of observers to produce a plurality of fourth effects corresponding to the third effect; and output the plurality of fourth effects for a plurality of second actuating devices within the venue. Further, the motivation for combining Denman’s method with Heppner’s, modified by Mattern/Levesque/Matsuzono/Denman’s, system would have been to give users a feeling of immersion in the AR venue by presenting visual and audible/haptic stimuli according to the perspective and location of individual users.
RE Claims 7 and 17, Heppner/Mattern/Levesque/Matsuzono/Denman discloses the system of claim 6, the method of 16, and Denman teaches the plurality of fourth effects are output for operating the plurality of second actuating devices substantially concurrently with operating one or more actuating devices based on a plurality of second effects (Denman: fig. 1, illustrating a system for presenting time-delayed AR presentations to a plurality of users/observers; [0047], “In other embodiments, the AR sensory stimulus event time delay determiner 622 may logically divide the presentation site 108 into various zones (e.g., relative to a reference location) and apply time delays on a zone-by-zone basis (i.e., all user AR systems 104 within the same zone are assigned the same time delay)”; interpretation: as shown in fig. 1, users 106a and 106b are located in a same zone. Therefore, they experience the audible AR stimulus event at the same time. In addition, if users 106a and 106b are close enough to Denman’s ‘reference’ location, users 106a and 106b would also experience the visual component of the AR event at substantially the same time as the audible 
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Denman’s method of outputting audible and/or tactile effects to user’s devices substantially concurrently with outputting visual effects to the user’s devices with Heppner/Mattern/Levesque/Matsuzono/Denman’s system, thereafter allowing the combined system to output fourth effects to the plurality of second actuating devices substantially concurrently with operating the one or more actuating devices of each of the plurality of smart objects based on the plurality of second effects. In addition, the motivation for combining Denman’s method with Heppner’s, modified by Mattern, Levesque, Matsuzono, and Denman’s, system would have been to improve the users feeling of immersion in the AR venue by presenting visual and audible/haptic stimuli according to the perspective and location of individual users at essentially the same time.
RE Claims 8 and 18, Heppner/Mattern/Levesque/Matsuzono/Denman teaches the system of claim 6, the method of claim 16, and Denman also discloses the plurality of fourth effects are output for operating the plurality of second actuating devices subsequent to operating a plurality of actuating devices based on the plurality of second effects (Denman: fig. 1, illustrating a system for presenting time-delayed AR presentations to a plurality of users/observers; [0017], “In the example shown in FIG. 1, for example, the augmented reality server 102 is presenting an AR presentation 110 that includes a visual AR stimulus event 112 embodied as an AR earthquake crack appearing on the ground of the presentation site 108. As such, each user 106 is able to see the visual AR stimulus event 112 via their user AR system 104. In addition to the visual AR stimulus event 112, the presentation includes an audible AR stimulus event 114, such as a loud cracking sound. However, the audible AR stimulus event 114 is delayed for each user 106 based on the distance of that particular user 106 from the visual AR stimulus event 112. That is, the user AR system 104 of each user 106 generates the audible AR stimulus event 114 in a time-delayed manner. As such, the users 106A and 106B experience the audible AR stimulus event 114 before the user 106C, who experiences the audible AR stimulus event 114 before users 106D and 106E”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Denman’s method of outputting audible and/or tactile effects to user’s devices subsequent to operating a plurality of actuating devices based  output a plurality of fourth effects for operating the plurality of second actuating devices subsequent to operating the one or more actuating devices of each of the plurality of smart objects based on the plurality of second effects. Further, the motivation for combining Denman’s method with the combined system would have been to improve the users feeling of immersion in the AR venue by presenting visual and audible/haptic stimuli according to the perspective and location of individual users.
RE Claims 9 and 19, Heppner/Mattern/Levesque/Matsuzono/Denman discloses the system of claim 6, the method of claim 16, and Denman further teaches the plurality of second effects comprise AR virtual effects, and the plurality of fourth effects comprise one of haptic effects or prop motion effects corresponding respectively to the AR virtual effects (Denman: [0017], “In the example shown in FIG. 1, for example, the augmented reality server 102 is presenting an AR presentation 110 that includes a visual AR stimulus event 112 embodied as an AR earthquake crack appearing on the ground of the presentation site 108. As such, each user 106 is able to see the visual AR stimulus event 112 via their user AR system 104. In addition to the visual AR stimulus event 112, the presentation includes an audible AR stimulus event 114, such as a loud cracking sound”, [0037], “in some embodiments, the output devices 540 include one or more visual output devices 542 to display a visual stimulus, such as a display, projector, and/or the like. Additionally, the output devices 540 may include one or more audible output devices 544 to generate an audible stimulus, such as a speaker, an ear transducer, and/or the like. The output devices 540 may also include one or more tactile output devices 546 to generate a tactile or haptic stimulus, such as a vibrator, motor, and/or the like 540”; interpretation: according to Denman, the plurality of fourth effects could be haptic effects, such as vibrations to simulate a shaking of the ground, associated with the visual effect of an AR earthquake crack appearing on the ground).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Denman’s method of outputting audible and/or tactile effects to user’s devices subsequent to outputting visual effects to the user’s devices with the combined system to improve the users feeling of immersion in the AR venue by presenting visual and audible/haptic stimuli according to the perspective and location of individual users.

Heppner, in view of Mattern, Levesque, Matsuzono, and further in view of Mao et al (US 2016/0093108 A1; Mao).
RE Claims 10 and 10, Heppner/Mattern/Levesque/Matsuzono teaches the system of claim 1, the method of claim 11, and even though Heppner/Mattern/Levesque/Matsuzono does not expressly disclose,
Mao (in the same general field of endeavor) teaches a system where a first set of users experience a first shared VR environment and a second set of users experience a second shared VR experience (Mao: fig. 9, ‘client’ 1410A and ‘client’ 1410B; [0140], “Clients 1410, referred to herein individually as 1410A, 1410B, etc., may include head mounted displays, terminals, personal computers, game consoles, tablet computers, telephones, set top boxes, kiosks, wireless devices, digital pads, stand-alone devices, handheld game playing devices, and/or the like … Clients 1410 are optionally configured to support more than one game player. For example, a game console may be configured to support two, three, four or more simultaneous players”; interpretation: Mao discloses synchronizing multiple head mounted displays (HMDs) in a unified space, and further states that an individual client can support a plurality of game players (interpreted as a unified space). Given a plurality of clients, then, (e.g. clients 1410A and 1410B), a first set of game players are supported in a first unified space and a second set of game players may be supported in a second unified space).
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Mao’s system comprising a method of providing a first experience to a first group of observers in a first venue and providing a second experience to a second group of observers in a second venue with Heppner’s, modified by Mattern/Levesque/Matsuzono’s, system configured to identify an activity in a venue based on sensor data … and output the plurality of second effects for operating a plurality of actuating devices within the venue during the activity so the combined Heppner, modified by Mattern, Levesque, Matsuzono, system may identify a second activity in the venue based on the sensor data; track a respective perspective and a respective location within the venue of each of a second plurality of observers of the second activity; identify a third effect triggered by a second action of one of the second plurality of observers; conform, based on the real-time state model, the third effect to the respective perspective and the respective location of each of the second plurality of observers to produce a plurality of fourth effects corresponding to the third effect; and output the plurality of fourth effects for operating a plurality of second actuating devices within the venue substantially concurrently with outputting the plurality of second effects. In addition, the motivation for combining Mao’s system comprising a method of providing experience to different groups of participants with Heppner/Mattern/Levesque/Matsuzono’s system would have been to keep up with the growing demand of users that want the flexibility of playing games and seamlessly interacting with other users in a variety of ways.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Mattern, Levesque, and Matsuzono, in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Yerli C. (US 2020/0404079 A1; penetration of trigger zone causes an effect/event to occur, fig. 1B, ‘trigger zone’ 110; [0008, 0031-0032])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611